DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 in the reply filed on December 15, 2020 is acknowledged.  The traversal is on the ground that the reagents as described in the prior art in view of Zaragoza-Calero et al. which discloses [TMPDA•Li(μ- nBu)2Mg(nBu)]2 (pp. 7258 - 7265); and Heitz which discloses heterobimetallic lithium-methylmagnesium-alkoxides [Li(thf)(MeMg)3(p-OR)4][R = Pr, Bu, CyHex] (pp. 4564) do not disclose the hydrocarbon-soluble exchange reagents of the instantly claimed invention,  was found persuasive.
The restriction requirement as set for the in the Office Action mailed on February 8, 2007 is has been reconsidered in view of applicants arguments.  The restriction requirement is withdrawn and claims 1-15 in total were considered in the following examination.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Therefore, claims 1-15 are under consideration and currently pending.
Status of Claims
Claims 1 - 15 are pending.
Claims 5, 13 and 14 are rejected.
Claims 1 – 4, 6 – 12 and 15 are allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 13 and 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 5, line 3 recites “electron-rich”, which is vague and unclear, which leaves the reader uncertain as to the meaning of the technical feature in question. Thus, for this reason the claim is indefinite and lacks clarity.
Claim 13, line 5 recites “electron-rich”, which is vague and unclear, which leaves the reader uncertain as to the meaning of the technical feature in question. Thus, for this reason the claim is indefinite and lacks clarity.
Claim 14, line 4 recites “the electron-rich”, which is vague and unclear, which leaves the reader uncertain as to the meaning of the technical feature in question. Thus, for this reason the claim is indefinite and lacks clarity.
Claim 14 recites the limitation "the electron- rich heteroaromatics” " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-4, 6 – 12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches or suggest a motivation for the hydrocarbon-soluble exchange reagents of the formula 

    PNG
    media_image1.png
    35
    349
    media_image1.png
    Greyscale
.   Nor was there any teaching in the prior art of record that teaches or suggest a motivation for a method of preparing the hydrocarbon-soluble exchange reagents of the above formula.  The Examiner has considered the cited references ad conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any reference which anticipates the clamed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.
The closest prior art to the instantly claimed invention is disclosed in Heitz et al. (Chemistry of Materials, vol. 22, no. 16, 2010, pp. 4563, 4571).  Heitz disclosed heterobimatallic lithium-methylmagnesium alkoxide of the formula [Li(thf)(MeMg)3(μ3-OR)4] [R = iPr (1a), tBu (1b)] in Scheme 1.

    PNG
    media_image2.png
    202
    201
    media_image2.png
    Greyscale
.
However, even though both compounds comprise magnesium alkoxides, the magnesium alkoxides of Heitz are part of a chemical structure differing from the instantly claimed invention.  Further the process of producing the compound Heitz differs from Applicant’s claimed process.  The instantly claimed hydrogen-soluble exchange reagents having the claimed defined structure does not fall within that of Heitz.
.Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 4,634,786 (Kamienski) and U.S. 7,384,580 (Knochel et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622